Bishop v. Trapp



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-098-CV





CHARLES W. BISHOP, II	APPELLANT



V.



DORSEY RAY TRAPP, DISTRICT CLERK	APPELLEE



------------



FROM THE 30
TH
 DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Charles W. Bishop, II appeals the trial court’s denial of his petition for writ of mandamus.  Bishop asserts that he was entitled to mandamus relief from the trial court clerk’s refusal to issue citations for twenty of the forty-two defendants named in his underlying lawsuit.  

Mandamus is appropriate only to correct a clear abuse of discretion or the violation of a duty imposed by law when there is no other adequate remedy at law.  
Walker v. Packer,
 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding).  In this case, there is no evidence that the trial court clerk has refused to issue citations for the remaining twenty defendants.  Bishop alleges only that the district clerk has stated, “We have no way of knowing when the other Defendants might be 
served.
”  [Emphasis supplied.]  
See
 
Tex. R. Civ. P.
 99(a) (providing that party requesting citation is responsible for obtaining service).  Further, the claims against the defendants who have been served with process have either been dismissed or transferred to Bexar County.  Under these circumstances, no abuse of discretion is shown.  We overrule Bishop’s issue and affirm the trial court’s judgment.  We also deny Bishop’s “Motion to Correct Remediable Error of the Trial Court.”



PER CURIAM



PANEL F:	CAYCE, C.J.; LIVINGSTON, J.; and SAM J. DAY, J. (Retired, Sitting by Assignment).



DELIVERED: December 23, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.